UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/13 The following N-Q relates only to Dreyfus/Standish Global Fixed Income Fund and does affect other series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for those series, as appropriate. -1- FORM N-Q Item 1. Schedule of Investments. (INSERT SCHEDULE OF INVESTMENTS HERE) STATEMENT OF INVESTMENTS Dreyfus/Standish Global Fixed Income Fund September 30, 2013 (Unaudited) Coupon Maturity Principal Bonds And Notes98.2% Rate (%) Date Amount ($) a Value ($) Australia2.1% Australian Government, Sr. Unscd. Bonds, Ser. 35CI AUD 2.00 8/21/35 6,280,000 b 5,814,066 Australian Government, Sr. Unscd. Bonds, Ser. 133 AUD 5.50 4/21/23 2,265,000 2,396,822 SMART Trust, Ser. 2011-1USA, Cl. A3B 1.03 10/14/14 121,828 c,d 121,870 Austria.9% Austrian Government, Sr. Unscd. Notes EUR 3.15 6/20/44 1,865,000 d 2,651,442 Austrian Government, Sr. Unscd. Bonds EUR 3.90 7/15/20 450,000 d 701,049 Belgium3.7% Anheuser-Busch InBev, Gtd. Notes GBP 9.75 7/30/24 130,000 323,471 Belgium Government, Bonds, Ser. 68 EUR 2.25 6/22/23 7,640,000 10,055,885 Belgium Government, Unscd. Bonds, Ser. 60 EUR 4.25 3/28/41 2,650,000 d 4,018,594 Brazil4.4% Banco Nacional de Desenvolvimento EconTmico e Social, Sr. Unscd. Notes 3.38 9/26/16 1,550,000 d 1,558,525 Brazil Notas do Tesouro Nacional, Bonds, Ser. B BRL 6.00 8/15/14 900,000 e 966,336 Brazil Notas do Tesouro Nacional, Sr. Notes, Ser. F BRL 10.00 1/1/17 10,000,000 4,480,057 Brazil Notas do Tesouro Nacional, Notes, Ser. F BRL 10.00 1/1/23 16,750,000 7,081,797 Caixa Economica Federal, Sr. Unscd. Notes 4.50 10/3/18 2,580,000 d 2,562,456 Odebrecht Finance, Gtd. Notes BRL 8.25 4/25/18 1,370,000 d 515,999 Canada5.0% Bombardier, Sr. Unscd. Notes EUR 6.13 5/15/21 595,000 d 863,852 Canadian Capital Auto Receivables Asset Trust, Ser. 2012-1A, Cl. A2 CAD 2.03 8/17/15 373,528 d 363,694 Canadian Capital Auto Receivables Asset Trust, Ser. 2012-1A, Cl. A3 CAD 2.38 4/17/17 2,345,000 d 2,298,785 Canadian Government, Bonds, Ser. WL43 CAD 5.75 6/1/29 375,000 494,197 Canadian Government, Bonds, Ser. VW17 CAD 8.00 6/1/27 585,000 904,355 CIT Canada Equipment Receivables Trust, Ser. 2012-1A, Cl. A2 CAD 2.11 12/20/16 1,422,168 d 1,386,119 CNH Capital Canada Receivables Trust, Ser. 2011-1A, Cl. A2 CAD 2.34 7/17/17 1,516,105 d 1,482,635 Ford Auto Securitization Trust, Ser. 2011-R3A, Cl. A2 CAD 1.96 7/15/15 503,699 d 490,114 Ford Auto Securitization Trust, Ser. 2012-R1, Cl. A2 CAD 2.02 3/15/16 1,452,301 1,415,375 Ford Auto Securitization Trust, Ser. 2010-R3A, Cl. A3 CAD 2.71 9/15/15 382,062 d 373,664 MEG Energy, Gtd. Notes 6.38 1/30/23 860,000 d 847,100 Province of Alberta Canada, Unscd. Bonds CAD 3.40 12/1/23 5,805,000 5,659,037 Province of British Columbia, Sr. Unscd. Bonds CAD 2.70 12/18/22 1,100,000 1,025,738 Province of Ontario Canada, Bonds CAD 4.40 3/8/16 1,200,000 1,245,074 Videotron, Gtd. Notes 5.00 7/15/22 865,000 826,075 Chile1.4% Banco Santander Chile, Sr. Unscd. Notes 3.88 9/20/22 640,000 d 594,863 Chilean Government, Sr. Unscd. Notes CLP 5.50 8/5/20 1,485,000,000 3,000,892 Embotelladora Andina, Sr. Unscd. Notes 5.00 10/1/23 1,015,000 d 1,020,075 Telefonica Chile, Sr. Unscd. Notes 3.88 10/12/22 820,000 d 732,051 Denmark1.9% Danish Government, Bonds DKK 0.10 11/15/23 40,455,000 f France2.6% AXA, Jr. Sub. Notes EUR 5.78 7/29/49 1,500,000 c 2,098,525 AXA, Jr. Sub. Notes EUR 6.21 10/29/49 310,000 c 434,848 Electricite de France, Sr. Sub. Notes EUR 5.38 1/29/49 500,000 c,g 695,670 Pernod-Ricard, Sr. Unscd. Notes 5.50 1/15/42 2,080,000 d 2,125,976 Societe Generale, Bank Gtd. Notes 2.75 10/12/17 3,760,000 g 3,852,018 Veolia Environnement, Jr. Sub. Notes EUR 4.45 1/29/49 600,000 c,g 794,461 Germany1.8% Allianz, Sub. Notes EUR 5.63 10/17/42 1,400,000 c 2,095,352 Conti-Gummi Finance, Sr. Scd. Bonds EUR 7.13 10/15/18 850,000 d 1,197,645 German Government, Bonds EUR 3.25 7/4/42 875,000 1,344,384 Globaldrive, Ser. 2011-AA, Cl. A EUR 0.88 4/20/19 500,051 c,d 679,664 KFW, Gov't Gtd. Bonds 3.50 3/10/14 125,000 126,806 Techem, Sr. Scd. Notes EUR 6.13 10/1/19 500,000 d 730,539 Unitymedia Hessen, Sr. Scd. Notes EUR 7.50 3/15/19 555,000 d 815,839 Iceland1.7% Icelandic Government, Unscd. Notes 4.88 6/16/16 4,285,000 g 4,495,188 Icelandic Government, Unscd. Notes 4.88 6/16/16 350,000 d 367,168 Icelandic Government, Unscd. Notes 5.88 5/11/22 1,875,000 1,929,802 Ireland1.6% Ardagh Packaging Finance, Sr. Scd. Notes 4.88 11/15/22 200,000 d 191,500 Ardagh Packaging Finance, Sr. Scd. Notes EUR 7.38 10/15/17 355,000 512,901 Bank of Ireland, Gov't Gtd. Notes EUR 4.00 1/28/15 3,060,000 4,286,608 Smurfit Kappa Acquisitions, Sr. Scd. Notes EUR 5.13 9/15/18 360,000 d 512,595 Smurfit Kappa Acquistions, Sr. Scd. Notes EUR 7.75 11/15/19 555,000 d 818,061 Italy15.6% Enel Finance International, Gtd. Notes 5.13 10/7/19 155,000 d 161,922 Enel Finance International, Gtd. Notes EUR 4.88 3/11/20 1,140,000 g 1,671,259 Enel, Sub. Bonds 8.75 9/24/73 915,000 c,d 933,300 Enel, Sr. Unscd. Bonds EUR 4.88 2/20/18 915,000 1,328,766 Intesa Sanpaolo, Sr. Unscd. Notes 3.88 1/16/18 4,335,000 4,265,926 Italian Government, Bonds EUR 2.10 9/15/16 4,300,000 h 6,297,767 Italian Government, Bonds EUR 2.75 11/15/16 4,690,000 6,373,928 Italian Government, Bonds EUR 3.50 6/1/18 3,920,000 5,364,956 Italian Government, Bonds EUR 4.75 6/1/17 20,435,000 29,340,168 Italian Government, Bonds EUR 5.50 9/1/22 1,010,000 1,478,900 Telecom Italia, Sr. Unscd. Notes EUR 4.00 1/21/20 895,000 g 1,143,479 Telecom Italia, Sr. Unscd. Notes GBP 7.38 12/15/17 1,100,000 1,940,753 Wind Acquisition Finance, Sr. Scd. Notes 6.50 4/30/20 925,000 d 952,750 Japan3.7% Development Bank of Japan, Gov't Gtd. Notes JPY 1.05 6/20/23 38,000,000 400,236 Development Bank of Japan, Gov't. Gtd. Bonds JPY 1.70 9/20/22 263,000,000 2,923,968 Japanese Government, Sr. Unscd. Bonds, Ser. 39 JPY 1.90 6/20/43 829,000,000 8,802,488 Japanese Government, Sr. Unscd. Bonds, Ser. 8 JPY 1.00 6/10/16 223,000,000 i 2,465,422 Mexico1.3% Mexican Government, Bonds, Ser. M MXN 8.00 12/7/23 57,155,000 Netherlands5.1% ABN AMRO Bank, Sr. Unscd. Notes 4.25 2/2/17 1,600,000 d 1,713,296 BMW Finance, Gtd. Notes EUR 3.88 1/18/17 140,000 206,402 Deutsche Annington Finance, Gtd. Notes 3.20 10/2/17 1,475,000 d 1,482,537 ELM, Jr. Sub. Notes EUR 5.25 5/29/49 1,500,000 c 2,094,618 Iberdrola International, Gtd. Notes EUR 4.50 9/21/17 1,000,000 1,474,849 Iberdrola International, Gtd. Notes EUR 5.75 2/27/49 800,000 c,g 1,093,103 ING Bank, Covered Notes EUR 3.63 8/31/21 475,000 716,645 LyondellBasell Industries, Sr. Unscd. Notes 5.00 4/15/19 625,000 688,804 Rabobank Nederland, Sr. Unscd. Notes 1.70 3/19/18 2,315,000 g 2,287,972 Rabobank Nederland, Sub. Notes EUR 3.75 11/9/20 725,000 1,006,583 Rabobank Nederland, Sr. Unscd. Notes EUR 3.88 4/20/16 1,125,000 1,633,842 Repsol International Finance, Gtd. Notes EUR 4.38 2/20/18 700,000 1,018,624 Repsol International Finance, Gtd. Notes EUR 4.88 2/19/19 700,000 1,043,742 Shell International Finance, Gtd. Notes 4.55 8/12/43 1,830,000 1,810,166 UPCB Finance VI, Sr. Scd. Notes 6.88 1/15/22 830,000 d 883,950 Ziggo Bond, Gtd. Notes EUR 8.00 5/15/18 570,000 d 827,031 Norway.9% DNB Boligkreditt, Covered Bonds 2.10 10/14/16 795,000 d 817,181 DNB Boligkreditt, Covered Bonds EUR 3.38 1/20/17 590,000 863,939 Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 5,200,000 932,813 Statoil, Gtd. Notes 4.25 11/23/41 1,090,000 1,007,799 Peru.3% BBVA Banco Continental, Sr. Unscd. Notes 5.00 8/26/22 130,000 d 125,125 Peruvian Government, Sr. Unscd. Notes PEN 6.95 8/12/31 2,290,000 d 876,531 Poland.3% Polish Government, Sr. Unscd. Notes 5.00 3/23/22 1,015,000 Russia.4% Russian Government, Sr. Unscd. Bonds 4.88 9/16/23 1,600,000 d Slavokia6.6% Slovakian Government, Bonds, Ser. 225 EUR 3.00 2/28/23 1,795,000 2,488,857 Slovakian Government, Bonds, Ser. 213 EUR 3.50 2/24/16 2,250,000 3,242,985 Slovakian Government, Sr. Unscd. Notes, Ser. 214 EUR 4.00 4/27/20 220,000 334,539 Slovakian Government, Sr. Unscd. Notes, Ser. 216 EUR 4.35 10/14/25 600,000 902,541 Slovakian Government, Sr. Unscd. Notes EUR 4.38 1/21/15 1,305,000 g 1,854,661 Slovakian Government, Sr. Unscd. Notes 4.38 5/21/22 16,545,000 d 17,148,892 Spain4.4% Banco Bilbao Vizcaya Argentaria, Covered Notes EUR 3.88 1/30/23 500,000 g 708,432 Banco Santander, Covered Bonds EUR 4.63 1/20/16 2,300,000 3,327,669 BBVA US Senior, Bank Gtd. Notes 4.66 10/9/15 875,000 911,490 Gas Natural Capital Markets, Gtd. Notes EUR 6.00 1/27/20 700,000 1,093,694 Gestamp Funding, Sr. Scd. Notes EUR 5.88 5/31/20 575,000 d 790,530 Iberdrola Finanzas, Gtd. Notes EUR 3.50 10/13/16 1,700,000 2,423,361 Santander International Debt, Bank Gtd. Notes EUR 4.00 3/27/17 2,300,000 g 3,281,074 Telefonica Emisiones, Gtd. Notes EUR 3.96 3/26/21 500,000 g 676,145 Telefonica Emisiones, Gtd. Notes GBP 5.38 2/2/18 1,840,000 3,175,202 Telefonica Emisiones, Gtd. Notes 5.46 2/16/21 910,000 934,080 Supranational1.3% Corporacion Andina de Fomento, Sr. Unscd. Notes 3.75 1/15/16 920,000 965,705 Eurasian Development Bank, Sr. Unscd. Notes 5.00 9/26/20 800,000 d 792,456 European Investment Bank, Sr. Unscd. Notes JPY 1.90 1/26/26 58,000,000 652,033 International Bank for Reconstruction & Development, Sr. Unscd. Notes AUD 3.50 1/24/18 2,800,000 2,600,328 Sweden.2% Nordea Bank, Sr. Unscd. Notes 2.13 1/14/14 795,000 d Switzerland.6% Credit Suisse, Covered Notes EUR 2.13 1/18/17 1,300,000 1,834,297 Credit Suisse, Sub. Notes 6.50 8/8/23 690,000 d 699,634 Turkey.1% Coca-Cola Icecek, Sr. Unscd. Bonds 4.75 10/1/18 580,000 d United Kingdom8.6% Abbey National Treasury Services, Covered Bonds EUR 3.63 9/8/17 1,150,000 1,683,030 Barclays Bank, Covered Notes EUR 2.13 9/8/15 790,000 1,086,676 BP Capital Markets, Gtd. Notes 2.25 11/1/16 375,000 386,277 E-Carat, Ser. 2012-1, Cl. A GBP 1.30 6/18/20 537,947 871,210 GlaxoSmithKline Capital, Gtd. Notes 0.75 5/8/15 1,965,000 1,973,442 Gracechurch Card Funding, Ser. 2012-1A, Cl. A2 EUR 0.93 2/15/17 1,720,000 c,d 2,340,359 HSBC Bank, Sr. Unscd. Notes EUR 3.88 10/24/18 1,000,000 1,506,009 HSBC Holdings, Sub. Notes EUR 6.25 3/19/18 650,000 1,016,301 INEOS Finance, Sr. Scd. Notes 7.50 5/1/20 650,000 d 700,375 Lloyds Bank, Covered Notes EUR 3.38 3/17/16 900,000 1,269,251 Lloyds Bank, Covered Bonds EUR 4.00 9/29/21 400,000 619,964 Lloyds Bank, Sr. Unscd. Notes EUR 4.63 2/2/17 1,650,000 2,478,496 Lloyds Bank, Sr. Unscd. Notes EUR 5.38 9/3/19 450,000 g 720,610 Lloyds Bank, Sub. Notes EUR 6.50 3/24/20 445,000 g 685,082 Lloyds Bank, Bank Gtd. Notes 6.50 9/14/20 1,115,000 d 1,232,595 Paragon Mortgages, Ser. 14A, Cl. A2C 0.45 9/15/39 1,772,717 c,d 1,550,855 Royal Bank of Scotland, Gtd. Notes 5.63 8/24/20 405,000 447,819 Royal Bank of Scotland, Covered Notes EUR 3.00 9/8/16 545,000 771,997 Royal Bank of Scotland, Covered Notes EUR 3.88 10/19/21 1,000,000 1,538,518 Royal Bank of Scotland, Sr. Unscd. Notes EUR 4.75 5/18/16 150,000 221,094 Royal Bank of Scotland, Sr. Unscd. Notes EUR 5.75 5/21/14 205,000 286,578 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 410,000 c 472,627 United Kingdom Gilt, Bonds GBP 4.25 9/7/39 2,170,000 4,000,198 United Kingdom Gilt, Bonds GBP 4.25 12/7/40 1,620,000 2,983,942 United Kingdom Gilt, Bonds GBP 4.75 12/7/30 165,000 320,819 United Kingdom Gilt, Bonds GBP 5.00 3/7/18 205,000 384,135 Virgin Media Secured Finance, Sr. Scd. Notes GBP 6.00 4/15/21 1,175,000 d 1,940,262 United States21.7% Allstate, Sr. Unscd. Notes 3.15 6/15/23 1,520,000 g 1,475,013 Ally Financial, Gtd. Notes 4.50 2/11/14 270,000 273,135 Ally Financial, Gtd. Notes 5.50 2/15/17 1,200,000 1,264,184 American Home Mortgage Investment Trust, Ser. 2004-4, Cl. 6A1 5.38 2/25/45 2,129,346 c 2,179,723 American International Group, Sr. Unscd. Notes 4.88 6/1/22 825,000 886,599 Americredit Automobile Receivables Trust, Ser. 2013-4, Cl. C 2.72 9/9/19 1,065,000 1,078,051 Anadarko Petroleum, Sr. Unscd. Notes 6.20 3/15/40 1,255,000 1,411,372 ARL First, Ser. 2012-1A, Cl. A1 1.93 12/15/42 897,737 c,d 905,637 Bank of America, Sr. Unscd. Notes 3.88 3/22/17 1,495,000 1,591,363 Barclays Commercial Mortgage Securities, Ser. 2013-TYSN, Cl. A2 3.76 9/5/32 1,245,000 d 1,301,654 BMW US Capital, Gtd. Notes EUR 5.00 5/28/15 365,000 528,887 Boston Scientific, Sr. Unscd. Notes 2.65 10/1/18 1,105,000 1,106,769 Capital Auto Receivables Asset Trust, Ser. 2013-1, Cl. D 2.19 9/20/21 415,000 405,970 Capital Auto Receivables Asset Trust, Ser. 2013-3, Cl. D 3.69 2/20/19 710,000 714,982 Carrington Mortgage Loan Trust, Ser. 2006-RFC1, Cl. A3 0.33 5/25/36 936,449 c 850,304 CIT Group, Sr. Unscd. Notes 4.25 8/15/17 665,000 679,962 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 755,000 797,469 Citigroup Commercial Mortgage Trust, Ser. 2013-375P, Cl. E 3.63 5/10/35 1,215,000 c,d 986,304 Citigroup, Sub. Notes 4.05 7/30/22 1,165,000 1,133,539 Comcast, Gtd. Notes 5.90 3/15/16 200,000 223,665 Comcast, Gtd. Notes 6.45 3/15/37 770,000 922,305 Comcast, Gtd. Notes 6.40 3/1/40 830,000 996,948 Commercial Mortgage Pass Through Certificates, Ser. 2013-CR6, Cl. B 3.40 3/10/46 530,000 d 492,114 Commercial Mortgage Pass Through Certificates, Ser. 2013-WWP, Cl. B 3.73 3/10/31 1,225,000 d 1,180,864 Commercial Mortgage Pass Through Certificates, Ser. 2013-CR6, Cl. C 3.78 3/10/46 370,000 c,d 336,622 Commercial Mortgage Trust, Ser. 2013-CR, Cl. A4 4.21 8/10/46 1,250,000 c 1,307,126 Commercial Mortgage Trust, Ser. 2013-LC13, Cl. B 5.01 8/10/46 890,000 c,d 916,688 Commercial Mortgage Trust, Ser. 2013-LC13, Cl. C 5.05 8/10/46 325,000 c,d 322,594 Countrywide Alternative Loan Trust, Ser. 2004-18, Cl. 4A1 5.50 9/25/34 1,245,389 1,267,048 DaVita HealthCare Partners, Gtd. Notes 5.75 8/15/22 170,000 168,937 EQT, Sr. Unscd. Notes 8.13 6/1/19 135,000 163,983 Exelon Generation, Sr. Unscd. Notes 4.25 6/15/22 2,500,000 2,465,493 Express Scripts Holding, Gtd. Notes 2.10 2/12/15 785,000 797,796 Extended Stay America Trust, Ser. 2013-ESH7, Cl. D7 5.05 12/5/31 1,000,000 c,d 1,007,165 Ford Motor Credit, Sr. Unscd. Notes 3.00 6/12/17 1,620,000 1,666,575 Ford Motor Credit, Sr. Unscd. Notes 3.88 1/15/15 1,000,000 1,034,607 Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 3.55 3/1/22 425,000 391,569 Freeport-McMoRan Copper & Gold, Gtd. Notes 5.45 3/15/43 1,465,000 d 1,317,636 General Electric Capital, Sub. Notes 5.30 2/11/21 450,000 490,160 General Motor Financial, Gtd. Notes 2.75 5/15/16 795,000 d 794,503 General Motor Financial, Gtd. Notes 3.25 5/15/18 190,000 d 185,250 Genworth Holdings, Gtd. Notes 4.90 8/15/23 1,595,000 1,604,532 Goldman Sachs Group, Sr. Unscd. Notes 2.90 7/19/18 1,100,000 g 1,110,072 Holcim US Finance Sarl & Cie, Gtd. Notes 6.00 12/30/19 975,000 d 1,107,045 Holcim US Finance Sarl & Cie, Gtd. Notes 5.15 9/12/23 1,395,000 d 1,453,273 HSBC USA, Sr. Unscd. Notes 2.38 2/13/15 1,200,000 1,227,347 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2013-LC11, Cl. AS 3.22 4/15/46 930,000 879,990 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2013-LC11, Cl. B 3.50 4/15/46 1,775,000 1,647,780 JPMorgan Chase & Co., Sr. Unscd. Notes 4.50 1/24/22 650,000 679,191 JPMorgan Chase Bank, Sub. Notes EUR 4.38 11/30/21 1,350,000 c,g 1,912,121 Keycorp Student Loan Trust, Ser. 1999-B, Cl. CTFS 0.98 11/25/36 710,000 c 633,258 Lamar Media, Gtd. Notes 5.88 2/1/22 505,000 507,525 Long Beach Mortgage Loan Trust, Ser. 2004-1, Cl. M2 1.00 2/25/34 728,183 c 707,795 Metropolitan Life Global Funding I, Scd. Notes 1.50 1/10/18 1,160,000 d 1,140,362 Metropolitan Life Global Funding I, Sr. Scd. Notes 2.00 1/9/15 265,000 d 269,202 MGM Resorts International, Gtd. Notes 7.75 3/15/22 785,000 854,669 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C7, Cl. B 3.77 2/15/46 505,000 480,353 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C8, Cl. B 3.68 12/15/48 460,000 c 435,838 Morgan Stanley Bank of America Merrill Lynch Trust, Ser. 2013-C8, Cl. C 4.17 12/15/48 390,000 c 366,112 Morgan Stanley, Sub. Notes 4.10 5/22/23 1,240,000 1,158,827 NBCUniversal Media, Gtd. Notes 5.95 4/1/41 200,000 226,696 News America, Unscd. Notes 5.40 10/1/43 1,055,000 d 1,060,166 Norfolk Southern, Sr. Unscd. Notes 4.80 8/15/43 530,000 517,076 Philip Morris International, Sr. Unscd. Notes 5.65 5/16/18 125,000 144,826 Philip Morris International, Sr. Unscd. Notes 6.88 3/17/14 135,000 138,981 Prudential Financial, Sr. Unscd. Notes 5.10 8/15/43 1,080,000 1,072,245 Prudential Financial, Sr. Unscd. Notes 5.38 6/21/20 300,000 338,904 Puget Energy, Sr. Scd. Notes 6.00 9/1/21 270,000 294,963 Santander Drive Auto Receivables Trust, Ser. 2013-3, Cl. D 2.42 4/15/19 2,900,000 2,782,686 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. B 2.72 5/15/16 535,000 543,435 Sealed Air, Gtd. Notes 6.50 12/1/20 350,000 d 368,375 SLM Private Education Loan Trust, Ser. 2011-B, Cl. A1 1.03 12/16/24 617,276 c,d 615,408 SLM, Unscd. Notes 5.50 1/15/19 1,000,000 991,378 SLM, Sr. Unscd. Notes 7.25 1/25/22 1,060,000 1,083,850 Springleaf Funding Trust, Ser. 2013-AA, Cl. A 2.58 9/15/21 2,015,000 d 2,006,191 Staples, Sr. Unscd. Notes 4.38 1/12/23 2,105,000 g 2,032,070 Structured Asset Securities Corp. Mortgage Loan Trust, Ser. 2006-AM1, Cl. A4 0.34 4/25/36 1,005,039 c 926,213 Structured Asset Securities Corp. Mortgage Pass-through Certificates, Ser. 2004-11XS, Cl. 1A5A 5.87 6/25/34 895,000 c 907,196 Tenet Healthcare, Sr. Scd. Notes 6.00 10/1/20 1,455,000 d,g 1,490,466 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C5, Cl. B 3.65 3/10/46 475,000 c,d 447,166 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C5, Cl. C 4.23 3/10/46 370,000 c,d 342,953 Unit, Gtd. Notes 6.63 5/15/21 860,000 885,800 Ventas Realty, Gtd. Notes 4.25 3/1/22 355,000 359,101 Verizon Communications, Sr. Unscd. Notes 6.55 9/15/43 2,150,000 2,435,714 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C29, Cl. AJ 5.37 11/15/48 1,060,000 c 971,120 Wells Fargo & Co. Sr. Unscd. Notes 2.63 12/15/16 1,330,000 1,385,522 Wells Fargo Mortgage Backed Securities Trust, Ser. 2005-AR4, Cl. 2A1 2.72 4/25/35 1,353,510 c 1,354,280 WFRBS Commercial Mortgage Trust, Ser. 2013-C11, Cl. B 3.71 3/15/45 385,000 c 365,970 WFRBS Commercial Mortgage Trust, Ser. 2013-C11, Cl. C 4.13 3/15/45 405,000 c 381,173 WM Covered Bond Program, Covered Notes EUR 4.00 11/26/16 285,000 420,147 WM Wrigley Jr., Sr. Scd. Notes 3.70 6/30/14 550,000 d 561,072 Xerox, Sr. Unscd. Notes 1.08 5/16/14 315,000 c 315,481 ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs. 6.50 5/9/67 1,000,000 c,d 1,055,000 Total Bonds And Notes (cost $376,108,740) Face Amount Covered by Options Purchased.0% Contracts ($) Value ($) Call Options: Euro, October 2013 @ $1.30 9,400,000 j 2,331 Euro, November 2013 @ $1.29 9,800,000 j 13,468 Swiss Franc, December 2013 @ $0.95 9,770,000 j 20,272 Total Options Purchased (cost $783,004) Principal Short-Term Investments1.0% Amount ($) Value ($) U.S. Treasury Bills; 0.04%, 1/2/14 (cost $4,019,596) 4,020,000 k Other Investment.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,499,996) 1,499,996 l Investment of Cash Collateral for Securities Loaned6.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $25,088,372) 25,088,372 l Total Investments (cost $407,499,708) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar BRLBrazilian Real CADCanadian Dollar CLPChilean Peso DKKDanish Krone EUREuro GBPBritish Pound JPYJapanese Yen MXNMexican New Peso NOKNorwegian Krone PENPeruvian Nuevo Sol b Principal amount for accrual purposes is periodically adjusted based on changes in the Australian Consumer Price Index. c Variable rate securityinterest rate subject to periodic change. d Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2013, these securities were valued at $90,680,045 or 23.2% of net assets. e Principal amount for accrual purposes is periodically adjusted based on changes in the Brazilian Consumer Price Index. f Principal amount for accrual purposes is periodically adjusted based on changes in the Danish Consumer Price Index. g Security, or portion thereof, on loan. At September 30, 2013, the value of the fund's securities on loan was $25,083,197 and the value of the collateral held by the fund was $26,209,786, consisting of cash collateral of $25,088,372 and U.S. Government & Agency securities valued at $1,121,414. h Principal amount for accrual purposes is periodically adjusted based on changes in the Italian Consumer Price Index. i Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. j Non-income producing security. k Held by or on behalf of a counterparty for open financial futures contracts. l Investment in affiliated money market mutual fund. At September 30, 2013, net unrealized appreciation on investments was $7,735,648 of which $13,107,644 related to appreciated investment securities and $5,371,996 related to depreciated investment securities. At September 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Foreign/Governmental 45.8 Corporate Bonds 40.8 Short-Term/Money Market Investments 7.8 Asset-Backed 6.1 Commercial Mortgage-Backed 3.6 Residential Mortgage-Backed 1.9 Options Purchased .0 † Based on net assets. STATEMENT OF FINANCIAL FUTURES September 30, 2013 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 9/30/2013 ($) Financial Futures Long Australian 3 Year Bonds 283 28,768,073 December 2013 219,454 Long Gilt 41 7,322,519 December 2013 139,423 U.S. Treasury 2 Year Notes 88 19,383,100 December 2013 47,709 U.S. Treasury 5 Year Notes 156 18,883,312 December 2013 219,227 U.S. Treasury Long Bonds 31 4,134,625 December 2013 70,100 U.S. Treasury Ultra Long Bond 22 3,126,063 December 2013 58,621 Financial Futures Short Euro-Bobl 29 (4,882,113 ) December 2013 (57,701 ) Euro-Bund 64 (12,164,831 ) December 2013 (164,504 ) Euro-Schatz 68 (10,156,119 ) December 2013 (22,148 ) Japanese 10 Year Bonds 22 (32,256,371 ) December 2013 (284,425 ) U.S. Treasury 10 Year Notes 546 (69,009,281 ) December 2013 (1,687,467 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS September 30, 2013 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 10/2/2013 a 6,088,020 5,672,428 5,679,494 7,066 Brazilian Real, Expiring 10/2/2013 b 7,270,000 3,274,775 3,278,636 3,861 Euro, Expiring 10/30/2013 c 2,890,000 3,893,677 3,910,055 16,378 Mexican New Peso, Expiring: 10/1/2013 b 49,117,485 3,738,866 3,752,434 13,568 10/30/2013 b 35,060,000 2,693,600 2,671,075 (22,525 ) Norwegian Krone, Expiring: 10/30/2013 b 40,785,000 6,817,806 6,774,264 (43,542 ) 10/30/2013 d 4,800,000 802,474 797,265 (5,209 ) Polish Zloty, Expiring 10/30/2013 e 27,635,000 8,787,732 8,831,895 44,163 South African Rand, Expiring 10/30/2013 f 455,000 46,027 45,104 (923 ) Sales: Proceeds ($) Australian Dollar, Expiring: 10/30/2013 a 10,590,000 9,883,308 9,858,040 25,268 10/30/2013 f 9,320,000 8,745,888 8,675,820 70,068 Brazilian Real, Expiring: 10/2/2013 f 7,270,000 3,068,281 3,278,635 (210,354 ) 11/4/2013 a 6,750,000 3,043,093 3,018,829 24,264 11/4/2013 b 15,005,000 6,717,551 6,710,744 6,807 11/4/2013 e 7,630,000 3,428,341 3,412,394 15,947 British Pound, Expiring: 10/30/2013 e 365,000 584,113 590,748 (6,635 ) 10/30/2013 g 5,130,000 8,210,975 8,302,851 (91,876 ) 10/30/2013 h 4,620,000 7,396,620 7,477,422 (80,802 ) Canadian Dollar, Expiring 10/30/2013 g 17,200,000 16,692,772 16,685,583 7,189 Chilean Peso, Expiring 10/30/2013 e 1,648,830,000 3,255,019 3,252,323 2,696 Danish Krone, Expiring 10/30/2013 f 40,770,000 7,377,076 7,397,408 (20,332 ) Euro, Expiring: 10/30/2013 b 14,480,000 19,534,534 19,590,865 (56,331 ) 10/30/2013 c 15,780,000 21,291,717 21,349,713 (57,996 ) 10/30/2013 d 13,730,000 18,523,148 18,576,144 (52,996 ) 10/30/2013 e 14,800,000 19,967,894 20,023,812 (55,918 ) 10/30/2013 f 13,065,000 17,623,640 17,676,426 (52,786 ) 10/30/2013 g 14,500,000 19,568,838 19,617,924 (49,086 ) 10/30/2013 h 15,510,000 20,922,990 20,984,414 (61,424 ) 10/30/2013 i 13,880,000 18,722,316 18,779,089 (56,773 ) Japanese Yen, Expiring: 10/2/2013 i 693,201,572 7,051,898 7,052,257 (359 ) 10/30/2013 a 228,425,000 2,316,719 2,324,313 (7,594 ) 10/30/2013 d 505,068,000 5,113,649 5,139,263 (25,614 ) 10/30/2013 e 746,675,000 7,559,528 7,597,708 (38,180 ) 10/30/2013 g 428,000,000 4,329,617 4,355,066 (25,449 ) 10/30/2013 h 240,840,000 2,435,187 2,450,640 (15,453 ) 10/30/2013 i 516,330,000 5,227,520 5,253,858 (26,338 ) Peruvian Nuevo Sol, Expiring: 10/30/2013 j 1,340,000 482,025 479,239 2,786 11/27/2013 j 1,230,000 444,605 438,595 6,010 Swedish Krona, Expiring 10/30/2013 b 55,630,000 8,665,177 8,649,427 15,750 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Bank of America b Morgan Stanley Capital Services c Royal Bank of Scotland d UBS e Barclays Bank f Goldman Sachs International g Credit Suisse h Deutsche Bank i Commonwealth Bank of Australia j Citigroup Implied Upfront Notional Reference Credit (Pay) /Receive Market Premiums Receivable Unrealized Amount Entity Counterparty Fixed Rate (%) Spread (%) Expriration Value (Payable) ($) (Depreciation) ($) Buy / Sell 13,000,000 ITRAXX S19 Sub 5YR Index JP Morgan (1.00 ) 111.998 6/20/2018 65,910.58 116,923.41 ) Buy Implied Upfront Unrealized Notional Reference (Pay) /Receive Credit Market Premiums Receivable Appreciation Amount ($) Entity Counterparty Fixed Rate (%) Spread (%) Expriration Value (Payable) ($) (Depreciation) ($) 5,900,000 USD - 6 Month Libor JP Morgan (1.76 ) N/A 11/8/2022 383,247 383,247 16,100,000 USD - 6 Month Libor Citibank (0.84 ) N/A 11/8/2022 186,001 186,001 36,200,000 USD - 6 Month Libor Citibank 0.65 N/A 6/7/2016 65,781 65,781 6,500,000 EUR - 1 Year Libor JP Morgan 1.91 N/A 11/4/2016 448,187 448,187 55,130,000 NZD - 6 Month Libor Deutsche 3.55 N/A 7/16/2015 (80,684 ) (80,684 ) 29,510,000 NZD - 6 Month Libor JP Morgan 3.49 N/A 3/12/2015 31,032 31,032 15,950,000 NZD - 6 Month Libor JP Morgan 3.05 N/A 1/31/2015 (22,694 ) (22,694 ) 7,970,000 NZD - 6 Month Libor JP Morgan 3.05 N/A 2/1/2015 (12,030 ) (12,030 ) 7,970,000 NZD - 6 Month Libor JP Morgan 3.04 N/A 2/1/2015 (12,989 ) (12,989 ) 7,970,000 NZD - 6 Month Libor JP Morgan 3.03 N/A 2/1/2015 (13,308 ) (13,308 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) The following is a summary of the inputs used as of September 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 23,993,419 - Commercial Mortgage-Backed - 14,169,586 - Corporate Bonds+ - 159,890,052 - Foreign Government - 179,278,822 - Mutual Funds 26,588,368 - - Residential Mortgage-Backed - 7,259,102 - U.S. Treasury - 4,019,936 - Other Financial Instruments: Financial Futures++ 754,534 - - Forward Foreign Currency Exchange Contracts++ - 261,821 - Options Purchased 36,071 - Swaps++ - 1,114,248 - Liabilities ($) Other Financial Instruments: Financial Futures++ (2,216,245 ) - - ) Forward Foreign Currency Exchange Contracts++ - (1,064,495 ) - ) Swaps++ - (243,731 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of deriv- ative instrument that was held by the fund during the period ended September 30, 2013 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Swaps: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund accrues for the interim payments on swap contracts on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swaps contracts in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the contract’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap contracts are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay a fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The fund’s maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 25, 2013 By: /s/ James Windels James Windels Treasurer Date: November 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
